Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-22-2003

Forty Foot v. Bd Supv Towamencin
Precedential or Non-Precedential: Non-Precedential

Docket 02-1339




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Forty Foot v. Bd Supv Towamencin" (2003). 2003 Decisions. Paper 866.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/866


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT

                                            NO. 02-1339

                                  FORTY FOOT PARTNERSHIP,
                                                     Appellant

                                                  v.

              THE BOARD OF SUPERVISORS OF TOWAMENCIN TOWNSHIP

       On Appeal from the United States District Court for the Eastern District of Pennsylvania,
                                  D.C. Civil No. 01-CV-4135
                            District Court: Hon. Bruce W. Kauffman

                          Submitted Pursuant to Third Circuit LAR 34.1(a)
                                        November 7, 2002
                  Before:McKee, Greenberg Circuit Judges & Lifland* District Judge

                                      (Filed : January 22, 2003 )


                                    OPINION OF THE COURT

McKee, Circuit Judge

       Appellant, Forty Foot Partnership, is the owner of 7.5 acres of land, located within

Towamencin Township. This case arises from the rejection of the Partnership’s request for

a zoning variance on the land, by the appellee, the Board of Supervisors of Towamencin

Township. The Partnership appeals the district court’s grant of summary judgment to the

Board on the Partnership’s § 1983 equal protection, substantive due process, and regulatory



   *
     Honorable John C. Lifland, United States District Court of New Jersey, sitting by
designation.
taking claims. Our review of the district court’s grant of summary judgment is plenary.

Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001).

        Inasmuch as the district court (Kauffman, J.) has already set forth the underlying

factual and procedural history of this case, we find it unnecessary to repeat that history

here. See Forty Foot Partnership v. Board of Supervisors, No. 01-4135, 2002 LEXIS

11263 (E.D. Pa. January 3, 2001).

        Moreover, the district court, in its Memorandum Opinion and Order, has carefully

and completely expanded its reasons for denying Forty Foot Partnership the relief it seeks

and granting summary judgment to the defendants. We need not engage in a redundant

analysis simply to reach the same result. Accordingly, we will affirm substantially for the

reasons set forth in the district court’s Memorandum Opinion.

TO THE CLERK:

        Please file the foregoing not precedential opinion.

                                                 By the Court

                                                 /s/ Theodore A. McKee

                                              Circuit Judge




                                                     2
3